Citation Nr: 1108128	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  10-06 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a gastric ulcer. 

2.  Entitlement to an initial rating in excess of 20 percent for instability of the left knee. 

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee. 

4.  Entitlement to an initial rating in excess of 20 percent for instability of the right knee. 

5.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee. 

6.  Entitlement to an effective date earlier than January 30, 2009 for service connection for instability and degenerative joint disease of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

In a February 2010 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  In correspondence in November 2010, the Veteran requested a hearing before the Board by videoconference from the RO.  38 C.F.R. § 20.700 (2010).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board by videoconference from the RO at the next appropriate opportunity.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


